850 F.2d 692
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sandra Jean OLIVE, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 87-1665.
United States Court of Appeals, Sixth Circuit.
July 5, 1988.

Before KEITH and WELFORD, Circuit Judges, and ODELL HORTON*, District Judge.
PER CURIAM:


1
Claimant Sandra Jean Olive appeals from the district court's grant of summary judgment for appellee Secretary of Health and Human Services in this social security action.  After carefully reviewing the record and the arguments as set out in the briefs submitted by the parties, we AFFIRM based on the Honorable Ralph M. Freeman's well-reasoned opinion.



*
 Honorable Odell Horton, United States District Court for the Western District of Michigan, sitting by designation